           Case 4:21-cv-05005-SAB   ECF No. 7   filed 02/15/21   PageID.32 Page 1 of 2




 1
     IJH LAW
 2   Ignacio J. Hiraldo
 3
     Florida Bar No. 56031
     (pro hac vice)
 4   1200 Brickell Ave
 5
     Suite 1950
     Miami, FL 33131
 6   ijhiraldo@ijhlaw.com
 7   Telephone: 786.469.4496

 8   THE HARBOR LAW GROUP
 9   Kira M. Rubel, Esq.
     Kira@theharborlawgorup.com
10   3615 Harborview Drive, NW, Suite C.
11   Gig Harbor, WA 98332-2129
     Telephone: 253-251-2955
12
     Counsel for Plaintiff and Proposed Class
13

14                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
15
     MARK HUNTSMAN, individually                  Case No. 4:21-CV-05005-sad
16   and on behalf of all others similarly
     situated,                                    CLASS ACTION
17
                 Plaintiff,                       HONORABLE STANLEY A.
18                                                BASTIAN, CHIEF DISTRICT
     vs.                                          JUDGE
19
     EVERGREEN FREEDOM                            NOTICE OF VOLUNTARY
20   FOUNDATION,                                  DISMISSAL
21               Defendant.
22

23

24

25

26

27

28
        Case 4:21-cv-05005-SAB     ECF No. 7    filed 02/15/21   PageID.33 Page 2 of 2




 1                      NOTICE OF VOLUNTARY DISMISSAL
 2         Plaintiff Mark Huntsman, pursuant to Federal Rule of Civil Procedure
 3   41(a)(1)(A)(i), hereby voluntarily dismisses the instant action.
 4         All claims of Plaintiff, individually, are hereby dismissed with prejudice. All
 5   claims of the putative class members are hereby dismissed without prejudice.
 6

 7   Dated: February 15, 2021
 8   Respectfully Submitted,
 9

10

11                                             /s/ Ignacio Hiraldo
                                               IJH LAW
12
                                               Ignacio J. Hiraldo
13                                             Florida Bar No. 56031
                                               (pro hac vice)
14
                                               1200 Brickell Ave
15                                             Suite 1950
                                               Miami, FL 33131
16
                                               ijhiraldo@ijhlaw.com
17                                             Telephone: 786.469.4496
18
                                               THE HARBOR LAW GROUP
19                                             Kira M. Rubel, Esq.
                                               Kira@theharborlawgorup.com
20
                                               3615 Harborview Drive, NW, Suite C.
21                                             Gig Harbor, WA 98332-2129
                                               Telephone: 253-251-2955
22

23                                             Counsel for Plaintiff
24

25

26

27

28
                                   NOTICE OF DISMISSAL
                                            2
